Citation Nr: 0212102	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-04 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a wound to the left thigh and scrotum/groin area 
involving Muscle Group XVI, prior to February 5, 2001.

3.  Entitlement to a rating greater than 30 percent for post-
traumatic neuralgia of the left thigh and groin area, 
formerly evaluated as residuals of a wound to the left thigh 
and scrotum/groin area involving Muscle Group XVI, since 
February 5, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had military service from May 1941 to July 1945.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an October 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for a chronic skin disorder 
classified as follows:  chronic parapsoriasis, early stage of 
cutaneous T cell lymphoma, multiple adenoma sebaceous of the 
face.  Further, the RO confirmed and continued a 10 percent 
evaluation for residuals of a wound to the left thigh and 
scrotum involving Muscle Group XVI, effective from January 6, 
1948.  In January 2002, the RO assigned a 30 percent 
evaluation for muscle injury residuals of the left thigh and 
scrotum/groin area involving Muscle Group XVI, now classified 
as post-traumatic neuralgia of the left thigh and groin area, 
effective from February 5, 2001.


FINDINGS OF FACT

1.  Neither chronic parapsoriasis, early stage of cutaneous T 
cell lymphoma, nor multiple adenoma sebaceous of the face was 
present during service; early stage cutaneous T cell lymphoma 
was also not present during the first postservice year.

2.  Prior to February 5, 2001, residuals of a wound of the 
left thigh and scrotum/groin area, with post-traumatic 
neuralgia, were productive of no more than moderate 
impairment of Muscle Group XVI.

3.  Since February 5, 2001, residuals of a wound of the left 
thigh and scrotum/groin area, with post-traumatic neuralgia, 
have been productive of no more than moderately severe 
impairment of Muscle Group XVI.

4.  Service connected residuals of a wound of the left thigh 
and scrotum/groin area with post-traumatic neuralgia are 
manifested by a tender scar.


CONCLUSIONS OF LAW

1.  A skin disorder, including any malignancy, was not 
incurred in or aggravated by service nor may a skin 
malignancy be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  A rating greater than 10 percent for residuals of a wound 
to the left thigh and scrotum/groin area, prior to February 
5, 2001, is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.56 and § 4.73, Diagnostic Code 5316 (effective 
prior to July 3, 1997), 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).

3.  A rating greater than 30 percent for residuals of a wound 
to the left thigh and scrotum/groin area, since February 5, 
2001, is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.56 and § 4.73, Diagnostic Code 5316 (effective 
since July 3, 1997), 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).

4.  A separate 10 percent rating is warranted for residuals 
of a wound to the left thigh and scrotum/groin area.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7804, 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran was 
admitted to the hospital on November 18, 1941, after 
sustaining lacerated wounds to the anterior surface of the of 
the upper third of the left thigh and the lateral aspect of 
the left side of the scrotum.  The wounds were accidentally 
incurred when he was riding on the running board of a truck 
and was struck by a bridge rail.  The lacerated wounds were 
sutured.  He was discharged from the hospital as improved on 
December 14, 1941.  

The veteran was readmitted to hospitalization on December 29, 
1941.  He reported that he had experienced pain in the entire 
left thigh ever since the injury, as well as a sensation of 
the whole left leg going to sleep.  X-ray examination 
revealed no evidence of fracture, dislocation or osseous 
pathology of the hips or left femur.  The veteran was 
examined by a neurologic consultant.  The impression was that 
no neuritis was found.  The examiner commented that the area 
of diminished sensation was inconsistent and not limited to 
the confines of any one nerve.  The veteran was discharged 
from the hospital as improved on January 4, 1942.  The 
diagnoses were convalescing from wounds of the left thigh and 
scrotal area; and psychoneurosis, hysteria.

The veteran was afforded consultations by specialists in 
November 1944 because of complaints of dull pain constantly 
radiating down the left thigh and leg; he also reported easy 
fatigability.  Orthopedic evaluation revealed a healed scar 
in the upper part of the left thigh.  There was no induration 
or adherence of the scar to underlying tissue.  The examiner 
remarked that there was no explanation for the veteran's 
symptoms on an orthopedic basis.  Neurologic evaluation 
disclosed a well healed wound of the medial aspect of the 
left thigh, approximately 4 finger breadths below the 
Poupart's ligament.  No muscle atrophy was detected.  There 
was no sensory disturbance or muscle weakness of the lower 
extremity.  The examiner commented that no evidence of nerve 
injury could be found.

Service medical records make no reference to skin disorders 
or skin malignancies.  When the veteran was examined in July 
1945 for service separation, the skin was evaluated as 
normal.

A VA examination was performed in October 1947.  The veteran 
reported that the left thigh became knotted with movement.  
He experienced a sensation of needles in the knee cap with 
sharp bending.  Clinical inspection showed no deformity of 
the testes or skin of the scrotum.  There was a thin, well 
healed scar at the medial aspect of the left scrotum.  Also 
noted was a stellate scar, 2 1/2" by 2 1/2", on the anterior 
left thigh below the Poupart's ligament.  The scar was 
nontender, nonadherent, and slightly depressed.  There was no 
muscle atrophy of the leg and no interference with motion.  
No sensory changes were detected.  The diagnoses included 
scar, post-traumatic, left thigh and scrotal wall.

The veteran was hospitalized at a VA medical facility in 
January 1960, with a 10 to 12 year history of a small mass in 
the left scrotal wall.  He was completely asymptomatic.  He 
underwent surgical excision of a sebaceous cyst of the 
scrotal wall.  

Received in April 1997 was the veteran's claim seeking 
service connection for a skin disorder and an increased 
rating for his left thigh/scrotal region disability.  With 
respect to the claim for an increased rating, the veteran 
related that he had difficulty climbing stairs; sometimes the 
leg completely gave out.  

Of record are VA outpatient reports, dated from June 1997 to 
July 1998.  A treatment notation of June 1997 indicates that 
the veteran gave a history of parapsoriasis for the past 50 
years, characterized by large, irregular erythematous plaques 
over the legs and arms.  Biopsies were obtained from the 
right thigh, right arm, and both axillae.  The assessments 
were that specimens from the thigh and arm were consistent 
with parapsoriasis, while the specimens from the axillae were 
consistent with acrochordons.  A treatment notation of March 
1998 indicates that the veteran gave a long history of 
multiple, 2 to 3 mm, skin colored papules of the nasolabial 
fold and forehead.  A biopsy of the face was performed.  The 
assessment was mild chronic inflammation of the skin of the 
face; no tumor seen.

The veteran was afforded a VA examination for muscles in July 
1998.  He indicated that his left leg became tired with 
climbing tall ladders.  Recently, he had begun to experience 
new pains and numbness in the region of his left thigh 
injury.  Physical examination revealed that the left inner 
thigh had an 8 cm, old scar that had been surgically 
repaired.  A small muscle defect was seen with flexion of the 
thigh muscles.  There was no tenderness or redness in this 
area.  The left hip flexed to 112 degrees with 20 degrees of 
internal rotation and 15 degrees of external rotation.  X-ray 
examination showed that the hip joints were maintained 
without evidence of acute fracture or dislocation; also noted 
was bilateral ilial enthesopathy.  The diagnoses were status 
post muscle injury of the left thigh with some muscle defect 
and weakness, by history, the area now being somewhat 
painful; and degenerative joint disease of the left hip, 
unrelated to service injury.

A VA skin examination was performed in July 1998.  The 
veteran indicated that he had been treated for parapsoriasis 
since the 1950's.  The condition had flared up during the 
past year.  Physical examination disclosed large, 
erythematous scaly patches of the extremities and trunk.  The 
diagnosis was large plaque parapsoriasis on cutaneous T cell 
lymphoma, spreading at this time.

Received in September 1998 from Dr. Robert Abel were reports 
dated from June 1971 to February 1986.  A June 1971 treatment 
entry shows that the veteran had marginated erythema in the 
right groin of three days duration.  Similar patches were 
seen in the popliteal area.  A biopsy of the thigh was 
performed.  The assessment was parapsoriasis.  

Received in September 1998 was the reply from Dr. Goodman to 
the RO's request for medical records.  The physician advised 
that the practice no longer had records from the 1970's or 
1980's.

Received in September 1998 were reports of the veteran's 
treatment at New York University Medical Center during 
December 1982.  The veteran gave a history of having 
developed "blotches on both legs" during 1970.  A biopsy in 
1975 was interpreted as showing parapsoriasis, and he was 
treated with topical steroids without any improvement.  The 
rash began to spread to the arms.  A biopsy three months 
before had shown mycosis fungoides.  On physical examination, 
the veteran's skin showed multiple erythematous, indurated 
plaque-like lesions of the arms and legs, buttocks and thighs 
bilaterally.  A biopsy of tissue from the left arm was 
obtained.  The diagnosis was spongiotic lichenoid dermatitis 
with fibrosis in the papillary dermis.

Received in September 1998 were medical reports, prepared for 
an employer of the veteran and dated from April 1977 to 
January 1998.  In April 1977, Dr. Franzese prepared a 
certificate concerning the veteran's absence from employment 
because of a skin rash.  In June 1977, Dr. Franzese stated 
that the veteran had a diagnosis of parapsoriasis.  This was 
not an industrial dermatitis, but might be irritated by 
emotional stress and topical irritants.  In August 1977, a 
representative of the veteran's employer requested that the 
veteran be examined because of a chronic skin ailment.  In 
January 1978, Dr. Reilly stated that the veteran's 
parapsoriasis was progressive and had become more severe.  

A VA examination of muscles was performed in September 1998.  
The veteran denied current symptoms with respect to the left 
thigh and scrotum.  Clinical inspection revealed a 3.5 inch x 
1 inch scar on the proximal anteromedial area of the thigh.  
Sensation was intact to light touch with the exception of the 
immediate area of scarring where sensation was slightly 
diminished.  Strength of the quadriceps and hamstring muscles 
was 5/5.  Gait was fluid and without impediment.  The 
diagnosis was status post traumatic soft tissue injury to the 
left thigh without residual deficit.

The veteran was afforded a VA skin examination in September 
1998.  He gave a history of recurrent pruritic dermatitis 
since 1944, diagnosed as parapsoriasis in 1980.  Clinical 
inspection showed multiple, erythematous scaly patches of the 
extremities, pubic area, buttocks and trunk.  Also seen were 
skin colored papules of the forehead, nose, and nasal labial 
folds.  There was a 4 x 1 cm, atrophic reddish scar of the 
left anterior thigh, not painful to touch, not interfering 
with range of motion of the thigh.  Color photographs 
depicting multiple lesions on various parts of the veteran's 
body have been associated with the claims folder.  The 
diagnoses included chronic parapsoriasis, early stage of 
cutaneous T cell lymphoma; and multiple adenoma sebaceum of 
the face, consistent with a forme fruste tuberous sclerosis.  

A VA neurologic examination was performed in September 1998.  
The veteran gave a history of having had diabetes for the 
past five to six years.  He complained of intermittent pain 
and numbness of the left leg, left thigh, and left groin.  He 
had particular difficulty ambulating and climbing up and down 
stairs.  Clinical inspection disclosed that the veteran had 
normal motor strength of 5/5, except that the left iliopsoas 
muscle was 4/5, thigh flexion was painful, and there was an 
extensive scar mark noted on the left groin area.  The scar 
was nontender, but uncomfortable to touch.  Motor strength 
was otherwise 5/5.  There was slight atrophy of the muscles 
of the groin area on the left side.  No atrophy of leg 
muscles was noted.  Deep tendon reflexes were 1+ and 
symmetrical bilaterally; ankle jerk reflex was trace; 
plantars were flexor.  Sensation to pin prick and light touch 
was decreased on the left groin area and left thigh area; as 
well, sensation to pin prick and light touch was decreased 
below the knees and both feet distally, on the left more than 
the right.  There was no other tenderness noted in the muscle 
of the left leg.  The veteran had difficulty doing the toe-
to-heel walk; otherwise, gait was normal.  The diagnoses were 
post-traumatic neuralgia and diabetic neuropathy.

The veteran was afforded a VA neurologic examination in 
February 2001.  He related that he had been having 
intermittent pain and numbness in the area surrounding the 
scar of the left thigh/groin area ever since sustaining 
injury to that area during service.  Clinical inspection 
revealed that motor strength was 5/5 all over.  There was 
slight atrophy of muscles of the left thigh/groin area.  A 
1.5 inch scar was noted; the scar area was positive for 
tenderness.  Knee jerk reflexes were 2+; ankle jerk reflexes 
were 1+; plantars were flexor.  The veteran had decreased 
sensation to pin prick and light touch on both hands, legs, 
and feet.  Vibration sense was slightly decreased on the 
feet.  Gait was normal.  The diagnoses were post-traumatic 
neuralgia of the left thigh and groin region; mild diabetic 
peripheral neuropathy.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2002).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By the February 
1999 statement of the case and the January 2002 supplemental 
statement of the case provided the appellant, the RO has 
furnished him the pertinent laws and regulations governing 
the claims and reasons for the denial of service connection 
for a skin disorder and for the assignment of the ratings in 
effect for residuals of an injury to the left thigh and 
scrotum/groin area.  The veteran has been notified of the 
reasons for the denial of his claims by the RO and what 
evidence was lacking that resulted in the denial of the 
claims.  Additionally, pertinent post-service medical records 
have been associated with the record to the extent feasible, 
and the appellant has undergone examination in connection 
with the claim on appeal.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question.  Adjudication of this appeal, without 
referral to the RO for further consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

A.  Service Connection for a Skin Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

In addition, certain chronic diseases, including 
malignancies, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that various skin disorders, including 
parapsoriasis, are attributable to military service.  A 
review of the record shows that no skin disorders were 
demonstrated in service, nor were any skin disorders or 
malignancies verified until decades after the veteran 
completed military service.  Here, the veteran's assertion is 
the only evidence linking his current skin disorder to 
military service.  As a lay person, he is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No competent medical evidence has been presented 
showing that his skin disorder had its onset in service; that 
any skin malignancy was present during the first postservice 
year; or that any current skin disability had its onset 
during service.  Accordingly, no basis is provided for a 
grant of service connection for the veteran's skin disorder 
on either a direct or presumptive basis. 

B.  Residuals of a Wound to the Left Thigh and Scrotum/Groin 
Area Involving Muscle Group XVI

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Factors to be considered in the evaluation of disability 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma will be as follows:

Slight (insignificant) disability will be 
shown when there are simple wounds of 
muscles without debridement, infection or 
effects of laceration; the service 
medical records show that the wound was 
of slight severity or relatively brief 
treatment and with return to duty; there 
was healing with good functional results; 
there are no consistent complaints of 
cardinal symptoms of muscle injury or 
painful residuals; objective findings 
include a minimum scar and slight, if any 
evidence of fascial defect or of atrophy 
or of impaired tonus; and, there is no 
significant impairment of function and no 
retained metallic fragments.

Moderate disability will be established 
when the evidence shows that there were 
through-and-through or deep penetrating 
wounds of a relatively short track by a 
single bullet or a small shell or 
exploding fragment; when the service 
medical records show one or more of the 
cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain 
after moderate use affecting a particular 
function controlled by injuries; entrance 
and exit scars are relatively small and 
so situated as to indicate a relatively 
short track of missile through muscle 
tissue; and, signs of moderate loss of 
deep fascia or muscle disturbance or 
impairment of muscle tonus and of 
definite weakness or fatigue in 
comparative tests.

Moderately severe disability will be 
established when the evidence shows that 
there was a through-and-through or deep 
penetrating wound by a high velocity 
missile with debridement or with 
prolonged infection or with sloughing of 
soft parts and with intermuscular 
scarring.  Moderately severe disability 
will also be established when the service 
medical records show evidence of a 
prolonged period of treatment.  It 
requires objective findings of entrance 
and (if present) exit scars relatively 
large and so situated as to indicate the 
track of the missile through important 
muscle groups.  There are to be 
indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance, or moderate loss of 
normal firm resistance of muscles 
compared with the sound side.  Tests of 
strength and endurance of the muscle 
groups involved when compared with the 
sound side would give positive evidence 
of marked or moderately severe loss.

A severe disability of the muscles exists 
when there was a through and through or 
deep penetrating wound due to a high 
velocity missile or large or multiple low 
velocity missiles, or explosive effect of 
high velocity missiles, or shattering 
bone fracture with extensive debridement 
or prolonged infection and sloughing of 
soft parts, intermuscular binding and 
cicatrization.  It would require 
extensive ragged, depressed, and adherent 
scars of the skin so situated as to 
indicate wide damage to muscle groups in 
the track of the missile.  X-rays might 
show minute multiple scattered foreign 
bodies indicating spread of intermuscular 
trauma and explosive effect of the 
missile.  Palpation would show moderate 
or extensive loss of deep fascia or of 
muscle substance.  Muscles in the wound 
area would be soft or flabby.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
would show positive evidence of severe 
impairment of function.

38 C.F.R. § 4.56 (effective prior to July 3, 1997).

Evaluation of muscle disabilities.

    (a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
    (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.
    (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows:
    (1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.
    (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.
    (2) Moderate disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.
    (ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
    (iii) Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
    (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.
    (iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 
    (4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:
    (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.
    (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an 
opposing group of muscles.
    (F) Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
    (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (effective since July 3, 1997).

A noncompensable rating is warranted for slight impairment of 
Muscle Group XVI, muscles of pelvic girdle group 1.  A 10 
percent rating is warranted for moderate impairment.  A 30 
percent rating is warranted for moderately severe impairment.  
A 40 percent rating is warranted for severe impairment.  
These muscles function in flexion of the hip (1,2,3).  Pelvic 
girdle group 1:  (1)  Psoas; (2)  iliacus; (3)  pectineus.  
38 C.F.R. § 4.73, Diagnostic Code 5316 (effective prior to 
and since July 3, 1997).  

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent diagnostic code remained essentially 
unchanged, and neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

A review of the record shows that the original injury to the 
region of the left thigh and scrotum/groin area was confined 
to soft tissue.  There was no damage to bony structures.  No 
surgical treatment of the wound was required other than 
suturing performed shortly after the injury occurred.  During 
service, the veteran complained of sensory changes or 
paresthesias involving the left thigh/scrotal region.  
However, following an examination by a specialist, it was 
determined that the veteran had no neurological deficit, 
including neuritis.  

The initial postservice VA examination in October 1947 showed 
that muscles of the thigh functioned well and had good motor 
power, as evidenced by the finding that the left lower 
extremity had no limitation of motion.  No neuritis involving 
the left thigh/scrotal area was then detected, as evidenced 
by the finding that there were no sensory changes.

VA examinations in July 1998, September 1998 and February 
2001 provide the most detailed findings for rating the 
current residuals of damage to the left thigh/groin region.  
In addition to demonstrating some residual muscle impairment 
from the inservice injury, the examinations indicated that 
the veteran also now has post-traumatic neuralgia.  In any 
event, only a small loss of muscle tissue was noted in the 
area of the wound site of the left thigh and scrotum/groin 
area.  Moreover, it was found that the veteran exhibited good 
strength of muscles of the thigh, as evidenced by motor power 
being graded as 4/5 in the affected psoas muscles.  There was 
no more than slight atrophy of muscles about the wound site.  
The veteran's fluid gait demonstrated good muscle function 
and motor power.  

The Board is aware of the veteran's description that the pain 
from residuals of injury to the left thigh and scrotum/groin 
region makes it difficult to climb stairs and ladders.  The 
symptoms the veteran describes indicate that he experiences 
some fatigue-pain and lowered threshold of fatigue stemming 
from the muscle injury.  At the same time, however, there is 
no objective evidence showing that the muscle injury produces 
significant weakness, loss of motor power, impairment of 
coordination, or uncertainty of movement.  Reported giving 
way of the left leg is not substantiated by findings of good 
strength of muscles of the left lower extremity, including 
muscles of Group XVI.  In order to have been entitled to 
assignment of a rating greater than 10 percent for residuals 
of a wound of the left thigh and scrotum/groin area prior to 
February 5, 2001, there must have been objective evidence of 
moderately severe impairment of Muscle Group XVI.  This was 
not demonstrated.

The RO assigned a 30 percent rating for disability involving 
the left thigh and groin area, effective February 5, 2001, 
the date of a VA neurologic examination determined by the RO 
to have shown an increase in disability.  The RO reclassified 
the disability as post-traumatic neuralgia of the left thigh 
and groin area, to reflect medical evidence indicating that 
the residuals of an injury to the left thigh and groin area 
now involve not only a muscle component, but a neurologic 
component as well.  

The Board has reviewed the report of the VA neurologic 
examination performed on February 5, 2001.  The report 
indicates that the veteran has excellent strength of left 
lower extremity muscles groups, including affected muscles of 
the left thigh and groin area, as evidenced by left lower 
extremity motor power being graded 5/5.  There was only 
slight atrophy of muscles of the left thigh and groin area.  
There were no objective findings of any significant 
compromise of motor power attributable to the neurologic 
component of the injury to the left thigh and groin area.  
Residual impairment from post-traumatic neuralgia of the left 
thigh and groin region is almost wholly sensory in character, 
as evidenced by subjective complaints of intermittent pain 
and numbness in the area about the wound site.  

Although the RO reclassified the disability as post-traumatic 
neuralgia of the left thigh and groin area, it has continued 
to evaluate the disability under Diagnostic Code 5316, for 
application to muscle impairment.  A separate rating has not 
been assigned for the neurologic component of residuals of an 
injury to the left thigh and groin area.  This is so because 
the rating assigned for the muscle injury contemplates injury 
to the bones, nerves, and muscle substance which affect the 
physical function.  The evidence does not indicate the 
presence of neurological deficits associated with the injury 
residuals that cause some other functional impairment not 
considered in the evaluation assigned under Diagnostic Code 
5316.  Thus, the evidence does not establish entitlement to 
additional ratings or higher ratings under diagnostic codes 
for neurological disorders.  

In any event, in order for the veteran to be entitled to 
assignment of a rating greater than 30 percent for residuals 
of a wound to the left thigh and scrotum/groin area, 
including post-traumatic neuralgia, effective from February 
5, 2001, there must be objective evidence of severe 
impairment of Muscle Group XVI.  This has not been 
demonstrated.

C.  Other Considerations

For all the foregoing reasons, the claims as to the issues 
listed on the title page of this decision must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

A review of the record discloses that the veteran has a scar 
in the area of the left thigh and scrotal wall resulting from 
a muscle injury during service.  A VA neurologic examination 
of February 5, 2001 showed a tender scar in the left 
thigh/groin area.  A 10 percent rating is warranted for 
superficial scars, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
evidence demonstrates entitlement to service connection for a 
scar of the left thigh and scrotal/groin area, as a 
disability separate and distinct from service-connected 
muscle injury residuals stemming from inservice trauma to the 
left thigh/scrotal area.  See, Esteban v. Brown, 6 Vet. App. 
259 (1994).  


ORDER

Entitlement to service connection for a chronic skin disorder 
is denied.

Entitlement to a rating greater than 10 percent for residuals 
of a wound to the left thigh and scrotum/groin area involving 
Muscle Group XVI, prior to February 5, 2001 is denied.

Entitlement to a rating greater than 30 percent for post-
traumatic neuralgia of the left thigh and groin area, 
formerly evaluated as residuals of a wound to the left thigh 
and scrotum/groin area involving Muscle Group XVI, since 
February 5, 2001 is denied.  

Entitlement to a separate 10 percent rating for scar, 
residual of post-traumatic neuralgia of the left thigh and 
groin area, formerly evaluated as residuals of a wound to the 
left thigh and scrotum/groin area involving Muscle Group XVI, 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

